[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS NO. 161 and OBJECTION TO MOTION TO DISMISS
The defendant moves for dismissal of plaintiff's complaint pursuant to Practice Book sec. 390(d). The defendant alleges that all persons having an interest in the subject matter of the complaint have not had notice of this action and that therefore, the court lacks subject matter jurisdiction. The action claims injunctive relief and a "declaration of the Defendant's Limited Deed Rights."
The plaintiff's representative reviewed other deeds but he could not testify conclusively as to the inclusion of the deed restrictions in all deeds.
In Mannweiler v. LaFlamme, 232 Conn. 27, 36 (1995) the court stated that the lack of subject matter jurisdiction did not require a dismissal. It remanded the case so that the plaintiffs might "pursue further procedural efforts to cure the jurisdictional defect regarding the notice requirement." Accordingly, this court denies the defendant's motion to dismiss and sustains the plaintiff's objection. The plaintiff is ordered to comply with the notice requirement of Practice Book sec. 390(d).
Leheny, J.